Citation Nr: 1413232	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability, to include major depression and depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

Service treatment records show that the Veteran had a normal psychiatric clinical evaluation on service entrance in 1973.  However, the examiner noted the Veteran exhibited flat affect and had an abnormal psychiatric clinical evaluation in his May 1976 service exit examination report.  On his May 1976 Report of Medical History, the Veteran indicated that he had depression, excessive worry, and nervous trouble of any sort.  Post-service VA treatment records dated from 2008 to 2010 show findings of depressive disorder and depression.  

In written statements of record as well as during his September 2013 hearing, the Veteran asserted that his psychiatric disorder began during service and that he has experienced a continuity of symptomatology since that time.  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has yet to be afforded a VA examination in connection with this claim.  Given that the evidence shows a current disability, that the Veteran was found to exhibit psychiatric symptomatology at service separation, and that there is at least an indication that the two may be linked, the Board finds it necessary to remand the claim for a VA examination.  

The claims files and Virtual VA file only include VA treatment records from the Houston VA Medical Center (VAMC) dated up to October 2010.  During his September 2013 hearing, the Veteran asserted that he received VA treatment for psychiatric symptomatology in Washington, D.C., within a year of service separation as well as in Waco starting in 2006.  Based on the foregoing, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  In addition, in a December 2008 statement, the Veteran informed VA that he was denied disability benefits from the Social Security Administration (SSA) in 2007.  As the SSA records are potentially relevant to the matter on appeal, the originating agency should obtain and associate them with the record.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records from the Houston VAMC for the period from October 2010 to the present, the Washington D.C. VAMC from May 1976 to the present, and the Waco VAMC from January 2006 to the present.  

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated records.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The examiner should be requested to provide an opinion, consistent with sound medical principles, with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise etiologically related to the Veteran's military service, to include documented in-service findings of flat affect on separation in May 1976. 

The examiner should acknowledge and discuss the findings in the service treatment records as well as the Veteran's lay statements as to onset and continuity of psychiatric symptomatology since service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

Rationale for all requested opinions shall be provided.  If any required opinion cannot be provided, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

